Citation Nr: 0701061	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to a compensable rating for bilateral hearing 
loss. 

2.	Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952 and November 1953 to October 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision.  


FINDINGS OF FACT

1.	The veteran's service-connected hearing loss disability is 
manifested by level III hearing acuity in the right ear and 
level I hearing acuity in the left ear.

2.	Actinic keratosis did not manifest during service and is 
not shown to be casually or etiologically related to service, 
including exposure to Agent Orange.

3.	There is no medical evidence of a diagnosis of, or 
treatment for, actinic keratosis before June 1993.


CONCLUSION OF LAW

1.	The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West. 2002); 38 C.F.R. §§ 4.85 (2006).

2.	Actinic keratosis was not incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in August 2003 and June 2005; a 
rating decision in February 2004; a statement of the case in 
February 2005; and a supplemental statement of the case in 
December 2005.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under VA's duty to 
notify claimants prior to the last adjudication (a December 
2005 supplemental statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of these claims.

Hearing Loss

The veteran seeks a compensable rating for bilateral hearing 
loss.  Disability ratings are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the method set forth in 38 
C.F.R. § 4.85.

On the authorized audiological evaluation in November 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
55
75
105
LEFT
20
10
15
50
55

The average puretone threshold in the veteran's right ear was 
71.25 decibels.  The average puretone threshold in the 
veteran's left ear was 32.5 decibels.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 95 in the left ear.  The diagnosis was mixed 
hearing loss in the right ear and high-frequency, 
sensorineural hearing loss in the left ear.  

On the authorized audiological evaluation in September 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
50
75
95
LEFT
20
15
20
55
55

The average puretone threshold in the veteran's right ear was 
67.5 decibels.  The average puretone threshold in the 
veteran's left ear was 36.25 decibels.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 96 in the left ear.  The diagnosis was mixed 
hearing loss in the right ear and high-frequency, 
sensorineural hearing loss in the left ear.  

These findings produce hearing acuity level II in the right 
ear and level I in the left ear under Table VI of 38 C.F.R. § 
4.85.  Such results warrant a noncompensable
(0 percent) rating when the auditory acuity levels are 
entered in Table VII of 38 C.F.R. § 4.85.

A private audiological evaluation in May 2005 is incomplete 
for VA purposes.  It depicts the puretone thresholds 
exhibited by the veteran on a graph and not interpreted in 
decibels for each frequency depicted in the audiogram.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data).  
Additionally, there is no speech discrimination testing in 
accordance with 38 C.F.R. § 4.85. 

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss and the effect it has on his ordinary activity.  
However, applying the rating criteria to the audiological 
test results does not warrant an increased rating.  The 
veteran's use of hearing aids does not affect the veteran's 
rating, as hearing tests are conducted without hearing aids.  
38 C.F.R. § 4.85(a).

Actinic Keratosis

The veteran seeks service connection for actinic keratosis.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In addition, service connection may be presumed for certain 
chronic diseases that are manifested to a compensable degree 
within one year after separation from service. 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.09 (2006).  
Actinic keratosis, however, is not a recognized chronic 
disease.  See 38 C.F.R. § 3.309(a).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted. See Notice, 61 Fed. Reg. 
414421 (1996).  Therefore, there is no presumption for 
actinic keratosis under 38 C.F.R. § 3.309.  


The service medical records do not show diagnosis of, or 
treatment for, actinic keratosis.  

Additionally, the veteran received a VA Agent Orange Registry 
Examination in June 2005.  The examiner noted that the 
veteran's skin was warm, dry and with good turgor.  The 
examiner concluded that the veteran had no diagnoses related 
to Agent Orange exposure. 

The Board notes that numerous medical records from 1993 to 
2003 were submitted that indicate the veteran has undergone 
treatment for various skin conditions, including actinic 
keratosis, however, there is no current diagnosis that could 
be linked to service. 

The Board concludes that the preponderance of the evidence is 
against the veteran's claim, and service connection for 
actinic keratosis is not warranted.


ORDER

A compensable rating for bilateral hearing loss is denied. 

Service connection for actinic keratosis is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


